[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANT'S APPEAL IS SUSTAINED.
Effective February 1, 1993, the defendant shall pay periodic alimony to the plaintiff in the amount of $1,500 per month, $750 payable on the 15th day of each month and $750 on the 30th day of each month. The conditions and duration of payments shall be the same as in the original judgment of the court.
Contingent wage withholding order may enter.
The defendant shall inform the plaintiff of his annual income by January 31st of the following year for as long as defendant is responsible for alimony payments.
So ordered.
NOVACK, J.
Decision entered in accordance with the foregoing, 8/17/93
Asst. Clerk
All Pro se parties notified. 8/17/93